Undercofler, Presiding Justice.
R. R. Dunn was tried and convicted by a jury of discharging a firearm on Sunday not in defense of person or property contrary to Code Ann. § 26-9919a. He challenged the accusation by demurrer on the ground that this, statute is unconstitutional because it violates equal protection. 1976 Const., Art. I, Sec. II, Par. III (Code Ann. § 2-203); Ga. R. Co. v. Wright, 125 Ga. 589 (54 SE 52) (1906). The trial court denied his motion and we affirm.
Code Ann. § 26-9919a provides: "It shall be unlawful for any person to wilfully or wantonly fire or discharge a firearm on Sunday. The provisions of this section shall not apply to (1) persons who shall fire or discharge a firearm in defense of person or property; (2) law enforcement officers; and (3) persons who shall fire or. discharge a firearm at a firing range approved by the sheriff or police chief of the county or municipality in which the firing range is located and which is supervised by law enforcement officers or representatives of a local, State or National gun club.”1 Such legislation is permitted under the police power. Berta v. State, 223 Ga. 267 (154 SE2d 594) (1967). As long as the classifications are reasonable, and we hold that they are, this court will not interfere with the discretion of the General Assembly. Compare Rutledge v. Gaylord’s, Inc., 233 Ga. 694 (213 SE2d 626) (1975); Hughes v. Reynolds, 223 Ga. 727 (157 SE2d 746) (1967).
Submitted June 24, 1977
Decided September 7, 1977.
Robert G. Dunn, for appellant.
Joe L. Houston, Solicitor, for appellee.
The accusation was sufficient to charge Dunn with a violation of this law. See State v. Eubanks, 239 Ga. 483 (1977).

Judgment affirmed.


All the Justices concur, except Jordan, Hill and Bowles, JJ., who dissent.


 In 1976, the General Assembly added: "The provisions of this section shall not apply to any landowner on his own land.” Ga. L. 1976, p. 1437, eff. July 1,1976. We express no opinion as to the constitutionality of this amendment.